NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

JEROME PERSON,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-3831
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

              Affirmed.



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.